  Case 19-32705             Doc 23         Filed 01/13/20 Entered 01/13/20 13:02:29                                  Desc Main
                                              Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: MINERVA H REYNOSO                                            ) Case No. 19 B 32705
                                                                 )
                                                       Debtor    ) Chapter 13
                                                                 )
                                                                 ) Judge: JACK B SCHMETTERER

                                                    NOTICE OF MOTION

   MINERVA H REYNOSO                                                               CUTLER & ASSOC
                                                                                   via Clerk's ECF noticing procedures
   720 STOWELL AVE
   STREAMWOOD, IL 60107

   Please take notice that on February 05, 2020 at 11:00 am my designee or I will appear before the Honorable
   Judge JACK B SCHMETTERER at 219 South Dearborn Courtroom 682, Chicago, IL and present the
   motion set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on January
   13, 2020.

                                                                                     /s/ Tom Vaughn

                          TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On November 18, 2019 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed.


   3. That the Debtor has caused unreasonable delay that is prejudicial to creditors by failing to:

   Amend Schedule D to complete the entries for Cook County Clerk and State Farm including lisiting the PIN
   # for Cook County Clerk and listing its and State Farm's collateral, amend plan as follow: Part 2.3 insert tax
   return language, Part 3.2 either remove State Farm or complete this section and provide for secured claim
   Father & Sons in Part 3 instead of 5.2 and provide for secured claim of Cook County Clerk or explain why
   it is listed on Schedule D and explain why on Schedule J the mortgage payment is listed on line 5 instead of
   4 and explain what the $800 entry on line 4 represents.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                                            Respectfully submitted,
                                                                                            /s/ Tom Vaughn
   TOM VAUGHN
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
